Citation Nr: 0204670	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99-23 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1. Entitlement to an effective date earlier than December 1, 
1998, for the award of a 70 percent evaluation for 
dementia due to trauma.

2. Entitlement to an effective date earlier than December 1, 
1998, for the award of a total rating based upon 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In November 2001, the veteran 
was afforded a hearing before the undersigned Member of the 
Board, at the RO.


FINDINGS OF FACT

1. A rating decision dated in August 1999 granted a 70 
percent rating for service-connected dementia due to head 
trauma, and assigned an effective date of December 1, 
1998.

2. It was factually ascertainable that, as of a physician's 
statement dated  December 31, 1997, the veteran's service-
connected dementia due to head trauma was manifested by 
occupational and social impairment with deficiencies in 
most areas including memory, affect, judgment, orientation 
and reasoning, increased irritability, dizziness, 
headaches and depression, and the evidence is in relative 
balance as to whether those findings were indicative of an 
increase over his previous level of disability.

3. A rating decision in August 1999 assigned a total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU) effective from December 1, 
1998, based upon that being the date of receipt of the 
veteran's formal claim for that benefit.

4. The competent medical evidence demonstrates that it was 
factually ascertainable, from a physician's statement 
dated December 31, 1997, that the appellant was unable to 
secure or follow substantially gainful employment due to 
his service-connected disabilities, and the evidence is in 
relative balance as to whether those findings were 
indicative of a worsening of his previous level of 
employability.

CONCLUSIONS OF LAW

1. Giving the appellant the benefit of the doubt, the 
criteria for establishing an effective date of December 
31, 1997, for the assignment of a 70 percent rating for 
dementia due to head trauma have been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.155, 3.157, 3.400(o)(2), 4.130, Diagnostic Code 
8045-9304 (2001); 66 Fed. Reg. 45,620, 45,630-632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).

2. Giving the appellant the benefit of the doubt, the 
criteria for establishing an effective date of December 
31, 1997, for the assignment of a total rating based upon 
individual unemployability due to service-connected 
disabilities, have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.155, 
3.157, 3.400(o)(2), 4.16 (2001); 66 Fed. Reg. 45,620, 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-Veterans Claims Assistance Act

Before addressing the veteran's claims, the Board notes that, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  That statute 
revised the former section 5107(a) of title 38, United States 
Code, to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
new law affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA has published new regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The veteran was advised, by virtue of a detailed statement of 
the case (SOC) and supplemental statements of the case 
(SSOC's), issued during the pendency of this appeal, of the 
pertinent law and facts, which were set forth in a fashion 
that clearly and adequately informed him of the criteria for 
establishing an earlier effective date for the award of a 70 
percent evaluation for dementia due to head trauma and his 
TDIU.  Further, the veteran and his wife requested a personal 
hearing at the RO and, in October 2000, testified in support 
of his claims for an earlier effective date for the increased 
rating and TDIU and, in November 2001, testified at a Travel 
Board hearing as to these matters.  We, therefore, believe 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and the SOC and SSOC's issued by the RO clarified 
what evidence would be required to support his claims.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Furthermore, in an August 2001 letter, the 
RO advised the appellant, through his wife (as his 
fiduciary), of the change in law due to the VCAA, and its 
impact on his case.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C. 5103A(d)).  The VA examinations afforded to the 
veteran in January 1999, described in detail below, satisfied 
this obligation.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the veteran will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  


II.  Factual Background

The record reflects that the veteran's claim for service 
connection and compensation was initially filed in September 
1970.  In connection with this claim, the RO reviewed the 
veteran's service medical records, including a May 1968 
medical report that diagnosed a depressed skull fracture of 
the left frontal parietal region, and other injuries, after a 
truck fell on the veteran.  The records documented that he 
was in a coma for ten days, underwent a craniotomy, and 
experienced quadriparesis that eventually cleared.  He 
developed Jacksonian type seizures secondary to his head 
injury, had a skull defect, and was hospitalized for two 
years.  In a September 1970 rating decision, the RO granted a 
100 percent pre-stabilization rating for brain disease due to 
trauma with mild left hemiparesis seizures, Jacksonian type, 
loss of skull, and burn scars of the right hand and knee.  

A September 1971 VA examination report included findings that 
the veteran was spontaneous, coherent, and relevant.  He was 
not psychotic, his orientation and memory were good, and his 
speech was normal.  He had been unemployed since his 
discharge from service, but hoped to matriculate at a 
community college that month.  Diagnoses included residuals 
of brain trauma manifested by minimal right hemiparesis and 
slight astereognosis on the right, with Jacksonian seizures 
and psychoneurosis, anxiety reaction, moderate.  In a 
November 1971 rating action, the RO assigned 20 percent 
evaluations for skull loss and right knee burn scars, a 
30 percent evaluation for residuals of brain trauma, with 
Jacksonian seizures, minimal hemiparesis and anxiety 
reaction, and a 10 percent evaluation for a right hand burn 
scar, effective from February 1972.  The veteran's combined 
disability evaluation was 80 percent, effective February 1, 
1972.

In December 1971, the veteran filed a Statement in Support of 
Claim (on VA Form 21-4138) in which he stated that he wished 
to be considered totally disabled due to unemployability, and 
submitted a income statement (VA Form 21-527).  He indicated 
that he became totally disabled in April 1968, worked odd 
jobs approximately three hours a week in his father's 
restaurant, and had four years of high school education.  In 
a January 1972 rating decision, the RO noted that the veteran 
had filed an application for vocational rehabilitation but 
did not report for a scheduled counseling session.  A medical 
consultant opined that vocational rehabilitation was probably 
feasible for the veteran.  The RO subsequently denied the 
veteran's claim of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities.  The veteran did not appeal that determination, 
and it therefore became final.

On December 1, 1998, the RO received the Veteran's 
Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940).  He indicated that his 
disability had affected his ability to work full time since 
October 1996, and that he had become too disabled to work, 
and last worked full time in November 1996.  The veteran 
indicated that he had worked from 1994 to 1996 as a chef at 
the Women's Medical College, and left that job because of his 
disability.  With the application, the veteran submitted a 
lengthy statement, dated December 31, 1997, from E.J.M., 
Ph.D., a psychologist.  Dr. M. stated that he had performed a 
repeat neuropsychological evaluation on the veteran that 
month.  It was noted that the veteran was involved in a work-
related injury on October 2, 1996, when he suffered a 
cerebral concussion after striking his head on a metal sink 
while working as a chef at Women's Medical College.  The 
veteran's past medical history of a prior severe head injury 
in 1968 and subsequent two-year hospitalization for treatment 
and rehabilitation was noted.   According to Dr. M., the 
veteran suffered severe cognitive deficits immediately after 
the traumatic event, but eventually his condition returned to 
near normal.  Dr. M. said the veteran continued in cognitive 
rehabilitation therapy to learn compensatory strategies for 
his memory deficits, visual processing speed, and 
organization skills.  While the veteran had improved, he did 
not feel he returned to baseline, and complained of short-
term memory difficulty.  Along with cognitive and physical 
complaints, the veteran noted changes in his emotional state, 
particularly increased irritability.  He was more 
argumentative with his wife and children, which distressed 
him, and he felt this was not part of his personality prior 
to October 2, 1996.  The veteran had not returned to work, 
and he was receiving worker's compensation benefits.  He had 
increased headaches and dizziness when working on a pressured 
time schedule, and there was no apparent date set for his 
return to work.  

Further, Dr. M. reported that current neuropsychological test 
results continued to show evidence of moderate deficits on 
measures of general intellectual, general memory, speech, and 
language functioning.  Dr. M stated that it was "uncertain, 
given [the veteran's] current deficits, as to his ability to 
return to work successfully from a cognitive standpoint.  His 
impaired attention and concentration skills as well as his 
delayed information processing abilities may significantly 
impede his performance as a chef."  The veteran indicated 
that he felt capable of returning to work, on an intellectual 
basis, but believed his dizziness and persistent headaches 
made the likelihood of his imminent return doubtful.

The veteran underwent VA psychiatric examination in January 
1999.  According to the examination report, the veteran was a 
recovering alcoholic, who had been sober for 17 years.  His 
history of brain injury in service, and lengthy recovery 
period, were noted.  The veteran felt he had come almost back 
to the way he was before his injury and worked as a cook or 
chef since 1970, including nine years as a chef manager for 
Marriott and two to three years as a chef at "MCP".  The 
history also noted that, on October 2, 1996, he had fallen 
and hit the plate in his head; he was unable to return to 
work since the injury due to headaches and dizziness.  He was 
unable to organize things, got confused, and did things 
backwards.  He got light-headed and dizzy several times a 
day, which lasted several minutes and forced him to sit or 
lie down.  He had throbbing headaches with sharp pain on the 
left side of his head that lasted all day.  He also had 
episodes of "rage" over nothing.  

On clinical evaluation, although the veteran said he did 
inappropriate things and his thoughts skipped around, during 
the interview there were no impairments of thought process 
and his associations were goal-oriented.  There were no 
hallucinations or delusions.  He said he was somewhat phobic 
about climbing ladders.  There were no suicidal or homicidal 
ideations.  He was able to care for himself, but his wife 
managed his finances.  The veteran said he repeatedly read 
instructions but could not retain new information.  His 
speech was normal.  He got panic feelings when meeting new 
people, and admitted to being depressed.  Insight into his 
disorder was good.  At Axis I, the diagnosis was dementia due 
to head trauma.  It was noted that the veteran showed the 
classic symptoms of defects in memory, affect, judgment, 
orientation, and reasoning.  A score of 45 was assigned on 
the Global Assessment of Functioning (GAF) scale, indicating 
some impairment in reality testing or serous impairment in 
social and occupational functioning.  It was noted that the 
veteran would need help managing his VA funds.

The veteran also underwent a VA examination for epilepsy in 
January 1999.  According to the examination report, after his 
initial head injury, he had been knocked unconscious and 
required that a plate be placed in his head.  He took 
prophylactic Dilantin for two years to prevent seizures and 
made a relatively good recovery, with no history of seizures, 
headaches, or dizziness.  His cognition had returned to 
normal, then he went through culinary school and was working 
as chef when he slipped and fell in October 1996.  He landed 
on the surgical plate in his parietal region and developed 
dizziness, cognitive difficulties, and, recently, recurrent 
headaches.   Neuropsychological test results were consistent 
for post-concussive syndrome with difficulty in visual 
processing and memory deficits.  Having undergone cognitive 
rehabilitation, his current symptoms were persistent 
dizziness, headaches, and cognitive deficits.  The diagnostic 
impression was that the veteran had sustained a severe head 
injury in service and made almost a 90 percent recovery.  The 
VA examiner sat that "[t]he second injury, that [the 
veteran] sustained on October 2, 1996 clearly aggravated his 
underlying pathology."  It was noted that the veteran had 
approximately 90 percent worsening secondary to the second 
injury.

In March 1999, the RO received treatment records from Dr. M., 
dated from January 1998 to March 1999.  A January 1998 entry 
documents that the veteran was upset at the possibility of an 
extended recovery period and/or permanent disability.  
According to a February 1998 and later-dated entries, the 
veteran was depressed over his inability to turn to work.  

Also in March 1999, the RO received private hospital records, 
dated in October and November 1996.  An October 1996 computed 
tomography (CT) scan, without contrast, of the veteran's head 
showed what appeared to be post-surgical changes in the 
frontal bone.  A November 1996 combined CT scan showed post-
traumatic and post-surgical changes in the left frontal lobe 
and adjacent bone.

In August 1999, the RO awarded a 70 percent evaluation for 
the veteran's service-connected dementia due to head trauma 
and granted TDIU, both effective from December 1, 1998.  The 
veteran subsequently perfected an appeal with respect to the 
effective date of these awards, and additional evidence was 
obtained.  This evidence includes the veteran's and his 
wife's oral and written statements, in which they have 
contended that the 70 percent rating and TDIU should be 
effective from October 2, 1996, the date of his second head 
injury.  The veteran maintains that he has not worked since 
October 2,1996.  He asserts that, at the end of October 1996, 
after the injury, he went to the Philadelphia VARO to talk 
with someone about obtaining additional benefits, but did not 
follow through until December 1, 1998. 

In November 1999, the RO determined that the veteran was 
incompetent to manage his financial affairs on his own 
without limitation, and the veteran's wife was appointed as 
his fiduciary for management of his VA-source funds.

A February 2000 Report of Contact (VA Form 119) indicates 
that a thorough search of RO interview logs revealed no 
record of an office visit by the veteran to the Veterans 
Services staff on or about late October 1996, or in September 
or December 1996.

In February 2000 statement, L.A.K., M.D., one of the 
veteran's physicians, stated that the veteran's disability 
prevented him for filing his claim for increased evaluation 
at the earliest possible date, and that the head injury had 
occurred on October 2, 1996.  In an accompanying letter, the 
veteran's wife noted that she had recently been appointed the 
veteran's fiduciary because VA deemed him incompetent to 
handle his own financial affairs.  That was submitted to be 
another indicator of why he had failed to file for an 
increase at the earliest possible date.

In October 2000, the veteran testified, at his personal 
hearing at the RO, that in 1997 he had looked forward to a 
recovery that never happened.  In an August 2001 written 
statement, the veteran's wife maintained that the veteran had 
received counseling from a Vocational Rehabilitation and 
Education officer in late October 1996.  She contended that 
he was not properly informed of his right to file for an 
increased evaluation at that time.

At his November 2001 Travel Board hearing, the veteran said 
he was deemed totally disabled by the Social Security 
Administration (SSA) and entitled to benefits in November 
1996.  He said he believed he had submitted the same records 
to VA that were considered by SSA in reaching its 
determination.  After his second accident, in October 1996, 
the veteran reported that he underwent physical and cognitive 
therapy at a rehabilitation facility.  He and his wife stated 
that, sometime in approximately December 1996, he went to VA 
and spoke with a vocational rehabilitation or veterans 
benefits counselor regarding receipt of additional training, 
but he denied completing any paperwork at that time.  The 
veteran's wife said that, before being appointed his 
fiduciary, she had never taken an active role in his VA 
claims process.  She said it was very unfair that the veteran 
was held to a law that he must file a claim in a timely 
fashion, because he was incompetent to do that.

A review of the veteran's Vocational Rehabilitation and 
Education folder reflects that, when last seen in March 1983, 
he wanted to be a chef and was going to select a training 
facility and notify VA.  The VA counselor said that, since he 
was last seen (in 1982), there was no additional evidence to 
show the veteran had a serious employment handicap as a 
result of his service-connected disability.  His delimiting 
date for vocational, apprenticeship or on-the-job training 
benefits was at that time extended to December 31, 1984.

III.  Legal Analysis

A.  Earlier Effective Date for Increased Rating

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

A report of medical treatment or examination may be accepted 
as an informal claim.  38 C.F.R. § 3.157.

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's dementia due to head trauma.  
Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001). Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's service-connected dementia due to head trauma 
is rated under Diagnostic Codes 8045-9304.  Under Diagnostic 
Code (DC) 8045, pertaining to brain disease due to trauma, 
purely neurologic disabilities are to be rated under the 
diagnostic codes specifically dealing with such disabilities.   
38 C.F.R. § 4.124a, DC 8045.  Purely subjective complaints 
such as headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated at 10 percent and 
no more under DC 9304.  Id.  Ratings in excess of 10 percent 
for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Id.

Under the current schedular criteria, effective November 7, 
1996, DC 9304 (for dementia due to head trauma), is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.  
Under those criteria, a 70 percent rating is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is warranted if there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran contends that his increased 
evaluation should be granted from October 2, 1996, the date 
of his second head injury.  However, we observe that the 
veteran did not submit a claim for an increased disability 
rating, or TDIU, at that time.  It was the veteran's December 
1, 1998, claim that ultimately led to the August 1999 rating 
action in which 70 percent disability rating and TDIU were 
granted, effective from the date of claim, December 1, 1998.

Nevertheless, as noted above, the Board is permitted to look 
to the evidence regarding his service-connected disabilities 
during the one-year period prior to his date of claim, to 
determine whether it was "ascertainable that an increase in 
disability had occurred."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see VAOPGCPREC 12-98 (1998).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to the next disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

However, notwithstanding the effective date assigned for an 
increased rating, under the law, the commencement of payment 
of VA monetary benefits is delayed until the first day of the 
calendar month following the month in which the effective 
date of the award is assigned.  38 U.S.C.A. § 5111(a) (West 
1991); 38 C.F.R. § 3.31.

The evidentiary record indicates that, at the time of the 
RO's receipt of the veteran's December 1, 1998, claim for 
increased disability and TDIU, the veteran submitted a 
private medical statement from Dr. M, dated December 31, 
1997, i.e., within one year before the date of the received 
claim.  The psychologist's report is to the effect that the 
results of current neuropsychological tests were consistent 
with a post-concussive syndrome with difficulty with visual 
processing, as well as memory deficits.  Dr. M. said it was 
"uncertain, given [the veteran's] current deficits, as to 
his ability to return to work successfully from a cognitive 
standpoint.  [The veteran's] impaired attention and 
concentration skills as well as his delayed information 
processing abilities may significantly impede his performance 
as a chef."  It was further noted that the veteran felt 
intellectually capable of returning to work, but also felt 
that his on-going episodes of dizziness and persisting 
headaches made the likelihood of his imminent return 
doubtful.  In fact, the psychologist's office records, 
starting in January 1998, reflect the veteran's depression 
due to his inability to return to work.  In addition, when 
examined by a VA psychiatrist in January 1999, the veteran 
reported that he had not returned to work since his second 
injury due to headaches and dizziness and was unable to 
organize things, got confused and did things backwards.  The 
examining physician did not find that the veteran's current 
emotional and cognitive deficits and inability to work were 
inconsistent with this history.  A second VA examiner, in 
January 1999, opined that the veteran's second injury, in 
October 1996, had aggravated the underlying pathology of his 
initial head injury in service.  

As discussed above, the earliest proper effective for the 
increased rating is the date on which it is factually 
ascertainable that the veteran's increased disability 
occurred, within one year of receipt of his claim in December 
1998.  Here, the competent medical evidence, as of December 
31, 1997, within one of the date of receipt of the veteran's 
claim that was received on December 1, 1998, shows that it 
was factually ascertainable that his service-connected 
dementia due to head trauma had worsened and caused 
occupational and social impairment with deficiencies in most 
areas, including defects in memory, affect, judgment, 
orientation, and reasoning.  Private and VA medical 
specialists made reference to the neuropsychological tests 
performed in December 1997 and, on December 1, 1998, the RO 
received the December 31, 1997, private psychologist's 
opinion that it was uncertain, from a cognitive standpoint, 
that the veteran would be able to return to work 
successfully.

Based upon the foregoing, the Board is of the opinion that 
the evidence is in approximate equipoise as to the effective 
date of the increased schedular rating.  We recognize that 
the RO correctly stated the law when it denied the earlier 
effective date on the basis that, in its view, the worsening 
of the veteran's condition had occurred more than one year 
before his claim, which would bar an effective date before 
the date of claim in December 1998.  However, the Board is 
exercising the reasonable-doubt/benefit-of-the-doubt doctrine 
to conclude that Dr. M's medical report was indicative of a 
significant increase in disability within one year before the 
date of filing of the claim.  Thus, resolving reasonable 
doubt in the veteran's favor to this extent, the Board finds 
that an effective date of December 31, 1997, but no earlier, 
is warranted for the award of the 70 disability rating for 
dementia due to head trauma. 

B.  Earlier Effective Date for TDIU

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The RO received the veteran's formal claim 
for TDIU on December 1, 1998.  Nevertheless, as with a 
schedular rating, the Board may look to the evidence 
regarding his service-connected disabilities dated during the 
one-year period prior to his claim, to determine whether it 
was "ascertainable that an increase in disability had 
occurred."  38 C.F.R. § 3.400(o)(2).



The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based on 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  In 
determining whether the veteran is entitled to TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include both objective and 
subjective standards.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (Dec. 27, 1991).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a). See Faust v. West, 13 Vet. 
App. 342 (2000).

As noted, a claim for TDIU is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  In assigning the date of a private treatment report, 
December 31, 1997, as the effective date of a 70 percent 
rating for dementia due to head trauma, the Board essentially 
holds that the date of an informal claim for increased 
compensation coincided with the date that it was first 
factually ascertainable that an increase in disability, 
showing unemployability, had occurred.

The RO determined that it received the veteran's initial 
claim for TDIU on December 1, 1998, on a VA Form 21-8940 
signed by him.  The RO found that this was the first clear 
indication that the veteran felt that he was entitled to 
compensation based on individual unemployability.  In a 
rating decision dated in August 1999, TDIU was granted, 
effective from December 1, 1998.

However, in the earlier, December 31, 1997, statement, Dr. M. 
had noted that it was uncertain, in light of his current 
deficits, as to the veteran's ability to return to work 
successfully, from a cognitive point of view.  Dr. M. stated 
that the veteran's impaired attention and concentration 
skills, and delayed information-processing abilities, could 
significantly impede his performance as a chef.  The veteran 
wanted to return to work, but felt his on-going episodes of 
dizziness and persistent headaches made the likelihood of 
imminent return doubtful.  The medical record further 
indicates that, despite wishes to the contrary, the veteran's 
condition did not improve.  The 1999 VA medical examiner also 
noted that the veteran had been unable to work since his 
second head-injury accident.

As above, the Board recognizes the RO's correct 
interpretation of the law, but we conclude, as a factual 
matter, that resolution of reasonable doubt in the veteran's 
favor permits us to conclude that the veteran met the 
requirements for TDIU under 38 C.F.R. § 4.16(a) as of 
December 31, 1997, but not earlier, and within one year of 
the date of receipt of his formal claim.

C.  Contentions for an Effective Date in 1996

In reaching the above decisions, the Board has considered the 
veteran's and his wife's arguments, as presented in written 
statements and oral testimony, dated between August 1999 and 
November 2001, in support of the claims that an effective 
date prior to December 1, 1998, is warranted for his 
increased rating for dementia due to head trauma and TDIU.  
Specifically, it has been argued that:  (1) VA failed in its 
duty to assist because, in late October 1996, the veteran 
visited the RO to inquire about additional benefits and that 
visit should, essentially, be considered an informal claim 
for increased rating and TDIU; (2) an effective date is 
warranted to (at least as early as) October 2, 1996, because 
the normal time limits for filing a claim for increased 
disability benefits should not apply to the veteran, as he 
was too mentally incompetent or impaired due to his head 
injury to file a claim; and (3) VA failed in its duty to 
assist because it has a heightened duty to assist mentally 
incompetent or impaired veterans in filing claims and/or 
appeals.

With regard to the first assertion that the veteran's 
asserted late October 1996 visit to the RO constituted an 
informal claim for increased disability, the Board is 
compelled to note that there is simply no record of the 
veteran's visit to the RO at that time.  The veteran 
testified that he did not file any completed forms at that 
time.  Further, the RO's February 2000 VA Form 119 indicates 
that there is no record of the veteran visiting Veterans 
Services during the month of October 1996, such that it could 
be considered an informal claim for increased disability.  
The claims file also contains no indication that the veteran 
sought an increase in his compensation at that time, whether 
in writing or through oral contact with RO personnel.  See 38 
C.F.R. § 3.155(c); Norris v. West, 12 Vet. App. at 417.  Nor 
does the veteran's Vocational Rehabilitation and Education 
folder reflect that he met with a counselor at any time after 
March 1983.

As to the assertions that the VA had a heightened duty to 
assist the veteran because he was too mentally incompetent or 
impaired to file claims and/or to pursue his appeals, and 
that the normal time limits applicable to the filing of 
claims or appeals should not apply to this veteran, these 
arguments do not provide a basis for assignment of an earlier 
effective date.  As to a waiver of time limits for mentally 
incompetent or impaired veterans, the law does require claims 
and appeals to be filed in writing, see, e.g., 38 U.S.C.A. §§ 
5101(a), 7105(a); 38 C.F.R. §§ 3.151(a), 20.300.  Moreover, 
VA regulations specifically provide an alternative to a 
disabled person's filing a claim and/or appeal himself, 
permitting a representative, a fiduciary, a "next friend," 
or even a Member of Congress to initiate a claim or an 
informal claim leading to a formal claim, see, e.g., 38 
C.F.R. §§ 3.155(a), 20.301.

In addition, the Court has held that an individual's mental 
incapacity at the time of filing does not trigger a 
heightened duty to assist.  See Stewart v. Brown, 10 Vet. 
App. 15, 19 (1997).  Accordingly, the Board finds that the 
arguments made by the veteran do not warrant the grant of an 
effective date prior to December 31, 1997, for the veteran's 
increased rating for dementia due to head trauma and TDIU.

In essence, the veteran appears to be contending that, 
because he has experienced his present level of disability 
since his October 1996 fall, he should be compensated at the 
higher, total rate from that date. The law is clear, however, 
that benefits are not payable unless, and until, a claim has 
been filed.  See 38 U.S.C.A. § 5101.  To some extent, it 
appears that the veteran is raising what amounts to a theory 
of relief couched in equity.  However, the Board is bound by 
the law in such matters, and is without authority to grant 
benefits on an asserted equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).

Finally, in reaching its determination, the Board is 
cognizant of the veteran's testimony that he was found 
totally disabled by SSA in November 1996.  We recognize that 
VA has a duty to acquire a copy of the decision granting 
Social Security disability benefits and the supporting 
medical documents relied upon.  See Baker v. West, 11 Vet. 
App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); see 
also Tetro v. West, 13 Vet. App. 404 (2000); Simmons v. West, 
13 Vet. App. 501 (2000).  However, the VA regulations 
governing the award of effective dates, as set forth in 
detail above, require that the Board must generally look to 
the evidence regarding the veteran's service-connected 
disabilities dated during the one-year period prior to his 
claim to determine whether it was "ascertainable that an 
increase in disability had occurred."  See 38 C.F.R. 
§ 3.400.  As the veteran filed his claim for an increased 
rating and TDIU on December 1, 1998, only records dated 
during the one-year period since December 1, 1997, may be 
considered to determine whether it was factually 
ascertainable that an increase in his disability had 
occurred.  Thus, records considered by SSA in reaching its 
determination that the veteran was disabled as of November 
1996 may not be considered in the veteran's December 1998 
claim for an earlier effective date for increased disability 
and TDIU.

The Board appreciates the effective advocacy of the veteran's 
representative on his behalf, as well as the support of the 
veteran's wife in this matter.


ORDER

An effective date of December 31, 1997, is granted for the 
award of a 70 percent evaluation for dementia due to head 
trauma, subject to the laws and regulations regarding the 
award of monetary benefits.

An effective date of December 31, 1997, is granted for the 
award of a total rating based upon individual unemployability 
due to service-connected disabilities.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

